TANNER, P. J.
This is a petition for compensation under the Workmen’s Compensation Act.
The petitioner owned several horses and teams' which' he let out fdir úforíc. ífe cbntrdcted With the fie-spondeni! company . at $10 a- day fd!r the úse df at’ ho’rse and team. During sdme of the' time he let two’ teams to the respondent company. At times he furnished different drivers for these teams and sometimes he drove himself. He was injured by being thrown from one of these teams which he Wás driving while this work was being done.
The respondent denies that the petitioner was¡ an employee, but cláims he was rather an indenpen-dent contractor.
We think the case is governed by Higham vs. T. W. Waterman Co., 32 R. I. 578 That case held, in accordance with the great weight of authority, that the test was whether or not the person for whom the work was being done had control only over the result of the work but not over the details or method' or means by which the work was accomplished. In this case all that the respondent did, or could do, was to load the petitioner’s teams and direct the petitioner or his servants where to discharge the load. The respondent had no control over the method or means by which the petitioner conveyed the load to the place where it was wanted. The petitioner could furnish any team or any drivers whom he saw fit, and hád full control of the same in carrying it from the place where it was loaded by the respondent to the place where the respondent desired it to be unloaded.
Under these circumstances,- we think that the petitioner was an independent contractor and not entitled to recover under the provisions of the Compensation Act. A large number of cases cited by the respondent sustain this contention.
The petition is therefor denied and dismissed.